     Case 1:15-cv-08725-GBD-RWL Document 256-57 Filed 09/13/19 Page 1 of 5


                                                                         Page 1
 1                      THOMAS J. SNOW
 2                UNITED STATES DISTRICT COURT
 3          FOR THE SOUTHERN DISTRICT OF NEW YORK
 4                                                    No. 15 Civ. 08725(GBD)
 5   ---------------------------------------x
 6   UMB Bank, N.A., as Trustee,
 7         Plaintiff
 8   vs.
 9   SANOFI,
10         Defendant
11   ---------------------------------------x
12         VIDEOTAPED DEPOSITION OF THOMAS J. SNOW
13             Friday, June 22, 2018 9:03 a.m.
14                     Weil, Gotshal & Manges
15               100 Federal Street, Boston, MA
16

17

18

19   Reported by:
20   Janet Sambataro, RMR, CRR, CLR
21   JOB NO. 143779
22

23

24

25


                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-57 Filed 09/13/19 Page 2 of 5


                                                                         Page 8
 1                      THOMAS J. SNOW
 2           Q.     When was -- when were you working on
 3   Rebif?
 4           A.     From approximately 2008 to 2012, early
 5   2012.
 6           And then, in 2012, August, I moved from
 7   Serono to what was then Genzyme, to become the
 8   head of global commercial strategy for the MS
 9   franchise.       I did that role for a couple of
10   years.       Then, in 2014, around August, September,
11   became the European commercial lead for MS, so
12   the same products and the same disease area, but
13   a little bit closer to the operational side of
14   things.
15            I did that for a couple of years.                    And
16   then, in April of 2017, I was named the global
17   franchise head for MS for Sanofi Genzyme now, and
18   that's the role that I currently hold now.
19           Q.     Okay.    Were all those positions in
20   Boston or elsewhere?
21           A.     So I have been based in Geneva for --
22   since 2007.       I have been, you know, kind of
23   spending three weeks in Boston, one week in
24   Europe and vice versa; depending on the -- you
25   know, on the business need.

                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-57 Filed 09/13/19 Page 3 of 5


                                                                         Page 9
 1                       THOMAS J. SNOW
 2         Because I've been in a global role, I think
 3   that I find it quite effective, especially when
 4   the HQ is in Boston and the global head happens
 5   to be an American, to spend a lot of time in
 6   Europe, to get close to the European affiliates,
 7   the European teams, I think that the -- that
 8   those teams appreciate that attention.
 9         Q.     Okay.       I'm going to show you what has
10   already been marked as Exhibit 106 in a previous
11   deposition.
12         A.     Mm-hmm.
13                    (Previously marked Exhibit 106
14      incorporated by reference.)
15         Q.     Are you familiar with this document?
16         A.     Yes.
17         Q.     When did you first become familiar with
18   this document?
19         A.     I first saw the document itself
20   yesterday when these fine people gave it to me.
21         Q.     Okay.
22         A.     I was not aware of the CVR agreement
23   when I joined Genzyme.                I had been following,
24   peripherally, the acquisition of Sanofi -- sorry,
25   of Genzyme by Sanofi in my previous role, but

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-57 Filed 09/13/19 Page 4 of 5


                                                                        Page 10
 1                      THOMAS J. SNOW
 2   hadn't been very close to it so didn't know the
 3   details of, you know, the whole arrangement.
 4         Probably the first time I heard about this
 5   was 2013, maybe, when I was instructed that we
 6   had a legal hold on documents related to Lemtrada
 7   as a result of, you know, ongoing legal action
 8   relative to the CVR agreement, so I had to put
 9   things in an e-mail file and give my laptop to IT
10   and things like that.
11         Q.     If you could turn to Page 4 in that
12   document.
13         A.     Mm-hmm.        Roman Numeral IV or --
14         Q.     No.
15         A.     Arabic numeral 4.
16         Q.     Venetian, Arabic numeral 4.
17         A.     Okay.
18         Q.     At the bottom of that page, I think
19   there's a defined term called "diligent efforts."
20         A.     Mm-hmm.
21         Q.     Were you ever familiar before yesterday
22   with this obligation of diligent efforts?
23         A.     No.
24         Q.     Did you ever hear about the company's
25   diligent efforts obligation with regards to

                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-57 Filed 09/13/19 Page 5 of 5


                                                                        Page 11
 1                       THOMAS J. SNOW
 2   Lemtrada?
 3         A.     No.
 4         Q.     Okay.
 5                MS. VENEZIA:             Brent, you'll have copies
 6   for us of the other --
 7                MR. ANDRUS:            Yes.        Sorry.
 8                MS. VENEZIA:             I didn't, because it was
 9   a CVR.
10                MR. ANDRUS:            Would you like me, to have
11   you mark these, hand you a copy of these?
12                COURT REPORTER:                Sure.
13                MR. ANDRUS:            Okay.
14                      (Document Bates-stamped SAN-CVR
15      011743588 through -3598 marked Exhibit 268.)
16         Q.     So this is what has been marked as
17   Exhibit 268.
18         A.     Okay.
19         Q.     If you could quickly look over this.
20   Do you see that you're the author?
21         A.     I do.
22         Q.     Do you -- was this prepared in your
23   normal business function, this e-mail?
24         A.     Sorry.        I'm just reading it now.
25         Q.     Go ahead.

                         TSG Reporting - Worldwide   877-702-9580
